DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 01/08/2019 and 01/11/2019 have been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 lines 4 and 5 recites the limitation “the flexible strip material”.  There is insufficient antecedent basis for the flexible strip material in the claims which renders the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “the flexible strip member”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2014-060232 to Hitachi (English translation provided by applicants in IDS filed 01/11/2019) in view of US 5,467,915 to Mattson.
As per claims 5, Hitachi discloses a feeder comprising:
[1] a feeder main body with a supply position (component extraction position 23c, Fig 3), the feeder being configured to supply an electronic component from an electronic component housing section (tape reels 70, Fig 4-5) that houses many of the electronic components one by one to the supply position (see Fig 3-4); and a handle (handle 21, Fig 3) attached to an upper surface of the feeder main body.

As per claim 5, Hitachi does not disclose that the handle is made from a flexible strip material. However, secondary reference, Mattson discloses a handle assembly (handle 1, Fig 2-3) that can be attached to different objects (see Fig 3-6), wherein the handle assembly includes a flexible strap portion (strap 13, Fig 2-3) that is capable of being secured flush to the object to decrease the overall dimensions of the object with the handle (Col 1 line 38-45) and capable of flexing to distribute forces along the handle and be tear resistant (Col 1 line 48-55, Col 3 line 6-14, and Col 5 line 36-37). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hitachi with the aforementioned teachings of Mattson as to modify the handle portion to be made of a flexible strap member with the reasonable expectation that this would allow reduce the overall size of the handle on the feeder by being capable of folding flush with the feeder (Mattson: Col 1 line 38-45), and allow the handle to flex to effectively distribute forces when holding the feeder while still being tear resistant (Mattson: Col 1 line 48-55, Col 3 line 6-14, and Col 5 line 36-37).

As per claim 6, Hitachi discloses that the handle is attached to an upper section of the feeder main body (see Fig 3), but is silent regarding the center of gravity of the feeder and therefore does not explicitly disclose that the handle is attached at a center of gravity of the feeder main body. However, it would be within the skill of one of ordinary skill in the art in view of Hitachi to choose to position the handle at the center of gravity of the feeder main body because this would make the feeder more balanced in the hands of an operator and therefore reduce the difficulty the operator faces when handling the feeder as would be understood by one of ordinary skill in the art. 
Further, secondary reference, Mattson discloses that the handle is attached to a center portion of the objects that the handle is attached to (see Fig 3-8) which one of ordinary skill in the art would recognize as being at the center of gravity of those objects.
Therefore it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hitachi with the aforementioned teachings of Mattson as to modify the location of the handle to be at a center of gravity of the feeder main body since determining the location of a handle would be within the skill of one of ordinary skill in the art and one of ordinary skill in the art would recognize that attaching the handle at the center of gravity of the feeder main body would make the feeder more balanced in the hands of an operator and therefore reduce the difficulty the operator faces when handling the feeder as would be understood by one of ordinary skill in the art.

Potentially Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other claim rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 5 is directed towards a feeder. Claims 7 is dependent upon independent claim 5. The prior art fails to disclose or render obvious all of the limitations of claims 7, specifically the prior art fails to disclose or render obvious the following:
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0130756 discloses a similar feeder with a handle located near a center of the feeder.
US 2010/0071204 discloses a similar feeder with a handle located near a center of the feeder.
US 2015/0034714 discloses a similar feeder with a handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729